Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-169377), Form S-8 (No. 333-51494), Form S-8 (No. 333-143770), and Form S-3 (No. 333-169379) of our report dated February 24, 2011 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in the Annual Report to Shareholders, which is incorporated in this Annual Report on Form 10-K.We also consent to the incorporation by reference of our report dated February 24, 2011 relating to the financial statement schedules, which appears in this Form 10-K. /s/ PricewaterhouseCoopersLLP PricewaterhouseCoopers LLP New York, New York February 24, 2011
